Citation Nr: 1241619	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder injury, for the period from October 10, 2004 through March 2, 2008.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and LT


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 2001 to October 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2006 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case belongs to the RO in Nashville, Tennessee.  This case was previously before the Board in June 2011.

In January 2012 the Veteran testified during a Board hearing at a VA office in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of depression were chronic in service.

2.  Symptoms of depression have been continuous since service separation.

3.  The Veteran's currently diagnosed major depressive disorder is related to active service.

4.  From October 10, 2004 through March 2, 2008, the Veteran's right shoulder disability was manifested by painful motion with functional impairment comparable to limitation of right shoulder flexion to approximately 75 degrees.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, major depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for residuals of a right shoulder injury, for the period from October 10, 2004 through March 2, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service Connection for Major Depressive Disorder
The Veteran contends that she has depression, and that this disability originated in service and has continued since that time.
After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's depression symptoms were chronic in service.  The Veteran has provided credible testimony that she did have symptoms of depression related to threats and harassment during service.  While the Veteran admitted that she did not seek treatment for depression during service, she has indicated that she felt doing so would have harmed her career.
The Board finds that the weight of the evidence demonstrates that symptoms of depression have been continuous since service separation.  Depression was noted on a June 2005 VA examination conducted shortly following service, and depression was noted in private records dated in May 2007 and August 2010.  These records also provide evidence of a current depression disability, a necessary element for establishing service connection.
The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's depression disorder is related to active service.  The Veteran suffered symptoms of depression in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  The Board finds, for these reasons, and with resolution of reasonable doubt in favor of the Veteran, that the criteria for service connection for major depressive disorder are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Initial Rating for Right Shoulder Disability 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §§ 4.3, 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A January 2006 rating decision granted service connection for right shoulder disability and assigned a noncompensable initial rating, effective October 10, 2004.  A December 2007 rating decision assigned a rating of 10 percent, effective October 10, 2004, for the Veteran's right shoulder disability, and a February 2009 rating decision assigned a staged initial rating of 20 percent, effective March 3, 2008.

The Board observes that at the January 2012 Board hearing the Veteran specifically (January 2012 Board hearing transcript, pages 2, 7) indicated that she was not in disagreement with the 20 percent rating assigned for the period beginning March 3, 2008.  The Veteran has also expressed (January 2012 Board hearing transcript, pages 3-4, 17) that she specifically seeks a rating of 20 percent, but no higher, for right shoulder disability for the rating period from October 10, 2004 through March 2, 2008.  Accordingly, the remaining rating issue before the Board concerning the right shoulder is entitlement to an initial rating in excess of 10 percent (up to 20 percent) for residuals of a right shoulder injury, for the limited rating period from October 10, 2004 through March 2, 2008.  The Veteran has limited, or in effect withdrawn, the appeal for the rating period beginning March 3, 2008 and for any rating in excess of 20 percent for any period.  See 38 C.F.R. § 20.204 (2012). 

The Veteran's right shoulder disability was evaluated as 10 percent disabling, for the period from October 10, 2004 through March 2, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record shows that the Veteran is right handed.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major (dominant) extremity.  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level for the minor shoulder, and a 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side for the major shoulder.  Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

After a review of all the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran has limitation of motion of the right arm that more nearly approximates the requirement for a 20 percent evaluation under Diagnostic Code 5201.  The evidence shows that, for the rating period from October 10, 2004 through March 2, 2008, the Veteran's right shoulder disability was manifested by painful motion with functional impairment comparable to limitation of right shoulder flexion to approximately 75 degrees, which more nearly approximates limitation of motion of the arm at the shoulder level as required for a 20 percent disability rating under Diagnostic Code 5201.

The evidence includes an August 2007 VA general medical examination report, which noted a diagnosis of right shoulder rotator cuff tear, status post arthroscopy.  At the January 2012 Board hearing (January 2102 Board hearing transcript, pages 9-13), the Veteran and her spouse provided credible testimony that the Veteran's right arm forward flexion was limited to approximately 75 degrees during the period on appeal.  Further, the Veteran and her spouse have indicated that the Veteran was unable to lift more than 5 pounds during this time period on appeal.  The Veteran's testimony is further confirmed by findings from an August 2007 VA examination that revealed that right shoulder internal and external rotation was limited to just 45 degrees.  

While the clinical measures of right shoulder motion reflect limitation of motion of the right arm to 75 degrees, when considering additional right shoulder functional loss due to pain, fatigue, weakened movement and incoordination (38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the evidence more nearly approximates limitation of motion of the arm at the shoulder level, as required for a 20 percent rating under Diagnostic Code 5201.

As the Veteran expressed (January 2012 Board hearing transcript, pages 3-4, 17) that a 20 percent rating assigned for this time period (October 10, 2004 through March 2, 2008) would fully satisfy this issue, the assignment of a rating of 20 percent for the period from 2004 to 2008 constitutes a full grant of the benefit as to this issue.  As such, this case is distinguished from the general proposition in AB v. Brown, 6 Vet. App. 35 (1993), that a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, so partial grant of less than the maximum the benefit does not extinguish the appeal.

In sum, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 20 percent for residuals of a right shoulder injury, for the period from October 10, 2004 through March 2, 2008, is warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, and in this case, has resolved doubt in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for major depressive disorder is granted.

An initial rating of 20 percent for residuals of a right shoulder injury, for the period from October 10, 2004 through March 2, 2008, is granted.


REMAND

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that at her January 2011 genitourinary examination the Veteran essentially asserted that she was unable to work due to her shoulder disability.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  The AOJ should adjudicate the issue of entitlement to a TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and her representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


